PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 13/110,172
Filing Date: 18 May 2011
Appellant(s): SUNDARAM et al.



__________________
Scott R Powell 
Reg. no. 58,378
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 07/08/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 02/12/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Claims 16-18, 20, and 22, 24-27, 29, 31-32, and 36-37, 39, and 41-42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Karschnia et al (US 20040158474) in view of Krishnan (US 2006/0233108).

Issue 1:  On page 5-7, the appellant argues that:
	“A) The Proposed Combination of Karschnia in View of Krishnan Fails to Arrive at the Invention Recited in Independent Claim 26 and Dependent Claims 16-18, 22, 27, 29, 31, 32, and 37…”. (page 5).
 	“The rejection of independent claim 26 should be reversed at least because the cited references, alone or in combination, fail to disclose claim 26's recitation of:
 	(d) establishing the communication link for the control and automation service between the at least one central component and the at least one support component at the plant site by enabling communication between the first interface with the at least one central component and the second interface with the at least one support component, wherein the first interface and the second interface are configured to provide a target communication quality of service determined based on a control loop simulation method stored in a memory”. (page 6 first paragraph).  
 	These arguments are not persuasive. 
	In response to the Arguments above, the secondary reference Krishnan clearly teaches or suggests a server/central component  with a first interface 42, and one support component/client device computer with a second interface that support communication between the first server and the client computer. The interfaces provide a quality of service (specific bandwidth) controlled at the central component and received at the client component.       
 	Issue 2: on page 6, par. 2, Appellant further argues that:
	“That is, in establishing the communication link for the control and automation service between the central component and the support component, the first interface of the central component and the second interface of the support component are configured to provide a target (e.g., required per customer specifications) communication quality of service (QoS) that is determined based on a control loop simulation method stored in a memory (e.g., as computer executable instructions)” (page 6). These arguments are not persuasive. 
	In response to the Arguments above, the argued limitations “to provide a target (e.g., required per customer specifications) communication quality of service (QoS)” is not recited in the claims. 
 	Issue 3: on page 7 par. 2, The Appellant further argues that:
	“the Final Office Action asserts that Krishnan teaches the recited control loop
Appellant respectfully disagrees. Krishnan merely describes a system for providing bandwidth throttling to delay various classes of services (e.g., web services) to clients. See, e.g., Krishnan at Abstract, [0040], [0041], [0055]-[0059], and FIGS. 4-5 (cited in the Final Office Action). That is, Krishnan makes no mention, at the cited sections or anywhere else, of a control loop. Further, Krishnan does not disclose a simulation of any kind. It follows, then, that Krishnan does not describe or suggest a control loop simulation method and certainly does not disclose a control loop simulation method stored in a memory for configuring first and second interfaces in a communication link between a central component and a support component at a plant site”. These arguments are not persuasive. 
	In response to the argument, the limitations above including a control loop and simulation method under the broadest reasonable interpretation in light of the specification since the terms “control loop” and “simulation” have not been explicitly defined in the disclosure and there are not explicit examples describing the steps or which components or variables have been used for the simulation and estimation. The term control loop has been interpreted to mean the monitoring and control of a parameter in a system or between two devices (central component and client device/support component) in order to establish/provide and control a target communication QOS based on a simulation. The term simulation has been interpreted 
 	In response to the argument above, while the primary reference Karschnia teaches control loops, Karschnia does not teach to provide a target communication quality of service determined based on a control loop simulation method stored in a memory, as pointed out in the final office action. However, Krishnan clearly teaches the argued limitation above and teaches or suggests a simulation/calculation of a target communication QOS between two devices based on a control loop simulation. For instance, in the Final office action rejection, Figs. 4-5 and 6 and paragraphs [0040], [0041] and [0055-0059]) were cited to teach the argued limitation above. Krishnan pars. 0040 explains that the QOS is calculated based on monitoring operation and data flow during a certain interval, and calculates the bandwidth by dividing the bytes transferred during the operation by the time interval duration. Then, the system estimates a QOS performance/bandwidth that will be established and provided by the system in a near time. Therefore, the teachings of Krishnan describes and reads in the argued limitations providing a specific/calculated target communication quality of service/bandwidth  (calculating a specific bandwidth or each service for each client) based on control 
	 
	Krishnan cited paragraphs [0053] and [0056-0059] suggest that the quality of service/bandwidth is determined and provided based on an estimation/simulation/calculation for each control loop (communication between provider 42 and each client device 44(1-N). Thus, each calculation of QOS with respect to each client/loop is based on a simulation method (one example is the algorithm of Fig. 5 and the respective dynamic data collected for each client/loop). Furthermore, par. [0053] suggests a simulation method stored in a memory “The bandwidth throttling system 70 is shown implemented as a software module incorporated into the operating system 56 as part of, for example, the Internet Information Services (IIS) component in the operating system.  Alternatively, the BT system may reside as a separate component independent of the operating system.  It is further noted that the BT system 70 can be implemented separately from the host server 42 to manage request traffic to the services supported on host server 42, as well as services supported on other servers (not shown)”). 	
	Issue 4: On page 8, the Appellant argues that:
“B. The Proposed Combination of Karschnia in View of Krishnan Fails to Arrive at the Invention Recited in Independent Claims 24 and Dependent Claims 25, 33, 38, and 40… As such, the authorities and arguments set forth in Section I.A are expressly incorporated herein by reference. Appellant respectfully submits that the Examiner has not established that the proposed combination arrives at the claimed invention and, ”. These arguments are not persuasive.
	The Examiner incorporates by reference herein the same rationale/response with respect to claim 26.   
	Issue 5: On pages 8-9, the Appellant argues that: 
 	“C. The Proposed Combination of Karschnia in View of Krishnan Fails to Arrive at the Invention Recited in Claim 20. (page 8 last par.) 
 	The Appellant argues, “The proposed combination of references does not disclose claim 20's recitation of "wherein the DCS has at least two central components provisioned for the industrial process plant and wherein the at least two central components are provisioned by at least two service providers who collaborate to assure quality of the control and automation services” (page 8 last paragraph).
 	The Appellant further argues, “First, Appellant submits that the Examiner has not shown that the cited art discloses that the DCS has at least two central components provisioned for the industrial process plant. In the rejection of claim 20, the Examiner cited two application servers 40 at a single service facility 32, in Karschnia, as allegedly satisfying the recitation of the at least two central components. However, as recited in claim 26, a central component includes "a Human Machine Interface (HMI) station, servers, and controllers configurable as at least one virtualized regulatory controller and at least one supervisory controller for providing control and automation service to the industrial process plant." At most, the application servers 40 at the facility 32 correspond to the recited servers that are included among other components in a single central component. See, e.g., Final Office Action at 7 (where the Examiner maps the  (see page 9 par. 1). These arguments are not persuasive.
	In response to the arguments above, the term “central component” has been interpreted, under the broadest reasonable interpretation in light of the specification, as first computer or first server different than a client computer/support component.  While Claim 26 recites “wherein the at least one central component comprises a Human Machine Interface (HMI) station, servers, and controllers configurable as at least one virtualized regulatory controller”, claim 20 does not recite that at least two central components provisioned for the industrial process plant each separately comprise the components/modules (HMI, servers, and virtual controllers) of the central controller of claim 26. For instance, the disclosure at [0012] recites “at least one central component which includes at least one of a controller, a server, and a Human Machine Interaction (HMI) station”. In this context, two central controllers (two controllers or two server) can share a HMI, a server farm, and virtual controllers. Karschnia teaches each of at least two central components/servers 40 comprises processors/servers (see 0022). 
	However, Karschnia suggest the limitations of at least two central components/controllers 40. Karschnia teaches that each of the central controllers 
	Krishnan also suggests at least two central components/two servers for providing control and automation service to the plants/ (terminals) (see Fig. 3 central components 58 and 62 and [0036]). Krishnan suggests a system with several service providers (plurality central component/servers) because having a single server provider to control the bandwidth/services to all of the client devices is a problem (see Krishnan 0006). Krishnan teaches or suggests that the function of having one or more servers/ central components in a host is useful and an objective of its invention when a plurality of terminals or plants need to be serviced (see Krishnan 0006 and 0036)...
	Issue 6: On pages 10-11, the Appellant argues that: 
“D. The Proposed Combination of Karschnia in View of Krishnan Fails to Arrive at the Invention Recited in Claim 36…the proposed combination of references does not disclose claim 36's recitation of "wherein the DCS has at least two central components provisioned to provide the control and automation services for the industrial process plant." These arguments are not persuasive.
	The Examiner incorporates by reference herein the same rationale/response with respect to clam 20 since it recites the same limitations.   
	Issue 7: On pages 11-12, the Appellant argues that: 
“E. The Proposed Combination of Karschnia in View of Krishnan Fails to Arrive at the Invention Recited in Claim 39. the rejection of claim 39 should be reversed because the proposed combination of references does not disclose claim 39's recitation of: at least two central components according to claim 24 ... at least one support component at each of the plurality of plant sites, wherein each support component comprises a second interface for communication with each of the at least two central components through the first interface of each central component. These arguments are not persuasive.
	These arguments are similar to arguments with respect to claim 20, thus, the same rationale/response is incorporated by reference herein with respect to the limitation “at least two central components according to claim 24”. 
	In response to the arguments above, Karschnia suggests wherein each support component comprises a second interface for communication with each of the at least two central components through the first interface of each central component (see Fig. 1 first interface 45 connected to second interface 11 of the support component 10/plant site using link 57 and 29 for communication purposes; also, see Fig. 2 a plurality of plants wherein each plant comprises a second interface for communication purposes with the central component through the first interface). It is understood by one of ordinary skill in the art that in order to have communication between computers being located at different places each client computer (plant site) must have its own interface for sending and receiving data to the central controllers.  For instance, Fig. 2 and [0040] clearly teach that the plant sites are located at different geographical locations. Thus, each plant will require an interface for . 
Claims 19 and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Karschnia et al (US 20040158474) in view of Krishnan (US 2006/0233108) as applied to claim 26 above, and further in view of Gilmartin (US 2007/0147346).
	Issue 1: On page 13, the Appellant argues that: 
	“The Proposed Combination of Karschnia in View of Krishnan and Gilmartin Fails to Arrive at the Invention Recited in Claims 19 and 30.
 	“Gilmartin does not cure the deficiencies of Karschnia and Krishnan with respect to the limitations of claim 26. For example, Gilmartin merely teaches a system for managing access resources in an Internet protocol network and makes no mention of simulating a control loop for remotely controlling regulatory operations of an industrial plant”. These arguments ae not persuasive because Gilmartin was not cited to teach the limitations of claim 26 as argued. 

	 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/O. L./
Examiner, Art Unit 2117 Conferees:

/MENG YAO ZHE/           Primary Examiner                                                                                                                                                                                             

 	
 	Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.